Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
A phone call was made to the office of Daniel R. Hoovler (616-949-9610) and left a message but received no response.
This application is in condition for allowance except for the presence of claims 13-18 directed to an invention non-elected with traverse in the reply filed on 09/17/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest a control circuit for an induction heating device comprising a resonant load disposed between the D.C. power supply and the switching device, the resonant load comprising a capacitor and an inductor connected in a parallel configuration; and at least one rectifying device disposed in series with the resonant load and the switching device, wherein the switching device is configured to control current from the D.C. power supply through the resonant load as recited in claims 1-12; and a resonant load disposed between the D.C. power supply and the switching device, the resonant load comprising a capacitor and the induction heating coil connected in parallel; and a rectifying device disposed in series between the D.C. power supply and the switching device as recited in claims 19-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 22, 2021